Citation Nr: 1723868	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  13-23 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a skin disability other than actinic keratosis, squamous cell carcinoma, and basal cell carcinoma, claimed as knots under the skin.

2.  Entitlement to service connection for a hypertension disability.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971, including service in the Republic of Vietnam (Vietnam) during the Vietnam War (defined as January 9, 1962 to May 7, 1975).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the VA RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a skin disability other than actinic keratosis, squamous cell carcinoma, and basal cell carcinoma, claimed as knots under the skin, the Veteran underwent a VA examination in September 2015, at which time the examiner opined that the Veteran's lipomas were at least as likely as not related to service.  As a rationale for this opinion, the examiner simply noted that the Board had granted a case involving skin conditions such as lipomas where an herbicide claim was at issue, that it was in the Veteran's interest to grant the claim, and that the lack of scientific evidence favoring a connection between lipomas and herbicides did not mean that herbicide exposure did not cause the Veteran's lipomas.  These rationales are, charitably, wholly inadequate, and an additional opinion addressing the likely etiology of the Veteran's lipomas should be solicited.  This examination must be conducted by another examiner.

With respect to the Veteran's claim of entitlement to service connection for a hypertension disability, the Veteran underwent a VA examination in September 2016, at which time the examiner opined that it was less likely than not that the Veteran's hypertension disability was related to service.  As a rationale for this opinion, the examiner simply stated that there was "no cause and effect of agent orange exposure and the development of hypertension".  This rationale simply restates the examiner's conclusion, and it does not consider the Veteran's statements regarding the duration of his hypertension symptoms, or the medical records demonstrating the Veteran's at least 17-year history of treatment for hypertension.  An additional opinion addressing the likely etiology of the Veteran's hypertension disability should be solicited.  

With respect to the Veteran's claim of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, the Veteran underwent a VA examination in September 2016, at which time the examiner opined that it was less likely than not that the Veteran's peripheral neuropathy was related to service.  As a rationale for this opinion, the examiner simply stated that there was "no evidence of agent orange exposure and a[n] increased risk of peripheral neuropathy".  This rationale simply restates the examiner's conclusion, it fails to consider the lay evidence regarding the Veteran's symptoms, and it is at odds with the inclusion of early-onset peripheral neuropathy among the diseases that are presumptively related to herbicide exposure.  See 38 C.F.R. § 3.309(e).  An additional opinion addressing the likely etiology of the Veteran's peripheral neuropathy of the upper extremities should be solicited.  

Accordingly, the case is REMANDED for the following actions:

1.  Solicit the following opinions from an examiner other than the examiners who conducted the September 2015 examination of the Veteran's lipoma, and the September 2016 examinations of the Veteran's hypertension and peripheral neuropathy of the upper extremities.  The examiner should have the opportunity to physically examine the Veteran if such examination is deemed necessary to render the requested opinions.  After reviewing the pertinent evidence of record, the examiner should address the following questions:

a) Is it at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's lipoma disability, hypertension disability, or peripheral neuropathy of the upper extremities had an onset in service or is otherwise related to service, including to herbicide agents?

b) Is it at least as likely as not that the Veteran experienced early-onset peripheral neuropathy of the upper extremities, meaning that the Veteran experienced transient symptoms that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset?

When rendering these opinions, the examiner should assume that the Veteran was exposed to herbicides while serving in Vietnam during the Vietnam War.  The examiner should additionally consider the medical and lay evidence of record describing the duration and severity of the Veteran's symptoms of lipomas, hypertension, and peripheral neuropathy.  

Each opinion must be accompanied by a complete rationale.

2.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





